Citation Nr: 9902987	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
arthritis of the lumbar spine, currently evaluated 40 percent 
disabling.  

2.  Entitlement to service connection for lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Houston Regional Office (RO) rating decisions which, in July 
1992 increased the rating of his service-connected lumbar 
spine arthritis from 10 to 40 percent, and in January 1993 
denied service connection for lymphocytic leukemia.  In July 
1996, this case was remanded to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's increased rating claim has been 
obtained.

2.  The veteran's service-connected lumbar spine disability 
is associated with degenerative joint disease and is 
productive of severe pain and loss of the range of motion, 
but is not shown to be associated with ankylosis or 
pronounced intervertebral disc disease with objective 
evidence of neurological findings appropriate to site of 
diseased disc.

3.  The evidence does not show that the veteran was exposed 
to ionizing radiation during active service.

4.  Lymphocytic leukemia was not evident in service or for 
many years thereafter; competent (medical) evidence does not 
shown that the veteran's current lymphocytic leukemia is 
related or linked to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post traumatic arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(1998).

2.  The veteran has not presented a well-grounded claim of 
service connection for lymphocytic leukemia.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected post 
traumatic arthritis of the lumbar spine has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, the VA has a statutory duty to assist 
in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

Historically, service connection for spondylolisthesis, 
analogous to severe limitation of motion of the lumbar spine, 
was granted by July 1946 RO rating decision, and a 40 percent 
rating was assigned.  That decision was based on the 
veteran's service medical records showing that he sustained 
lumbar spine injury in December 1943, resulting in chronic 
back disability including pain and limitation of the range of 
motion.  On service separation medical examination in March 
1946, lumbar strain and spondylolisthesis were diagnosed; X-
ray study of the spine revealed a defect at L5, marked 
scoliosis with concavity in the L5 region, and a posterior 
displacement of the S1 vertebra.  

Subsequently, the rating of the veteran's service-connected 
lumbar spine disability was reduced from 40 to 0 percent by 
December 1948 RO rating decision, based on November 1948 VA 
orthopedic examination report diagnosing symptomatic 
scoliosis, rotary, of the left lower lumbar vertebrae, 
congenital spina bifida occulta, and a congenital deformity 
of the lumbosacral joint; X-ray study of the spine did not 
confirm the presence of spondylolisthesis.  By January 1949 
rating decision, the previously assigned 40 percent 
evaluation for his low back disability was restored based on 
clinical evidence showing ongoing medical treatment but, by 
March 1949 rating decision, the evaluation of this disability 
was again reduced to 0 percent.  Based on the entire 
pertinent evidence of record, the evaluation of  his service-
connected lumbar spine spondylolisthesis was increased to 10 
percent by Board decision in July 1950.

On VA orthopedic examination in June 1976, the veteran 
indicated that he experienced chronic soreness and stiffness 
of his low back, increasing on any physical activity.  X-ray 
study of the lumbar spine revealed osteoarthritis and minimal 
scoliosis; chronic, symptomatic spondylolisthesis with 
limitation of motion was diagnosed.

On VA orthopedic examination in May 1987, the veteran 
indicated that he experienced "constant" low back pain, 
aggravated by bending, lifting, twisting, and any type of 
exertion, but denied experiencing any radicular symptoms in 
his lower extremities.  X-ray study of the lumbar spine 
revealed arthritic changes at L4-L5, but there was no 
evidence of acute fractures or spondylolisthesis.  On 
examination, chronic, symptomatic levorotoscoliosis of the 
lumbar spine with minimal osteoarthritis and limitation of 
motion was diagnosed.

On VA orthopedic examination in March 1992, the veteran 
indicated that he experienced constant, sharp, non-radiating 
low back pain and muscle spasm; reportedly, the severity of 
his symptoms had been unchanged since his initial in-service 
back injury.  On examination, the lumbosacral spine was not 
tender to palpation, the lordotic curvature was normal, and 
there was no evidence of muscle spasm; straight leg raising 
and heel and toe walking were positive, motor strength in the 
left lower extremity was reduced, but no focal neurologic 
deficits were evident; the range of motion of the lumbar 
spine was reduced and associated with pain.  Severe 
symptomatic degenerative arthritis of the lumbosacral spine 
was diagnosed.  

Based on the foregoing evidence, the evaluation of the 
veteran's service-connected low back disability was increased 
to 40 percent by July 1992 RO rating decision.

A December 1992 written statement from B. Smith, D.O., 
reveals, in pertinent part, that he treated the veteran for 
symptoms related to his in-service injury to the lower back 
which reportedly resulted in neurological and orthopedic 
disabilities.  

At a November 1993 RO hearing, the veteran testified that he 
was wearing back braces since the time of his initial in-
service back injury; at the time of the hearing, he was 
wearing an elastic corset-type brace and was taking "a lot 
of" pain medication in order to be able to sit in a chair 
for the duration of his hearing.  His contemporaneous 
symptomatology reportedly consisted of constant, excruciating 
radiating low back pain and muscle spasm which he treated 
with prescription pain medication.  He indicated that he used 
a wheelchair for ambulation, was unable to walk, drive a 
standard transmission car and, if he stood up from his wheel-
chair, he experienced severe pain.  

On VA medical examinations in January 1994, the veteran 
indicated, in pertinent part, that he experienced radiating 
low back pain, was now confined to his wheelchair, and was 
unable to ambulate even with the help of crutches.  On 
examination, he was observed to have worn a back brace; he 
claimed that he was unable to transfer to the examining table 
from his wheelchair, and the examination was therefore 
described by the examiner as being of "limited quality;" 
the range of motion of the lumbosacral spine could not be 
measured because of his inability to stand up beyond a crouch 
position.  Examination of his feet revealed the presence of 
calluses on the entire plantar area of both heels, but the 
veteran repeatedly denied ability to walk, claiming that the 
calluses developed as a result of his "scooting around the 
house on the floor."  X-ray study of the lumbosacral spine 
revealed mild levoscoliosis and mild degenerative joint 
disease.  In pertinent part, chronic low back pain, history 
of degenerative joint disease, chronic lumbosacral strain, 
and moderately symptomatic failed back syndrome were 
diagnosed.  

On VA neurological examination in January 1994, the clinical 
impression was status post low back injury with chronic low 
back pain and severe neurologic deficits in the lower 
extremities.  It was indicated that the veteran had 
significant weakness and sensory deficits in the left lower 
extremity; the anatomy of his problem was uncertain but it 
appeared to reflect either multiple lumbosacral root 
involvement or at the level of the cauda equina; his deep 
tendon reflexes seemed to be better preserved than would be 
expected for lower motor neuron involvement of this degree.  
The examiner concluded that the veteran was unable to 
ambulate because of severe weakness in his left leg and 
because attempts to stand up aggravated his back pain.

Several medical statements from private physicians, dated in 
December 1992, November 1993, and July 1994, reveal that the 
veteran was treated in association with his long history of 
low back pain, radiating to his lower extremities, which 
symptoms have been reportedly present since his in-service 
low back injury, and which have gradually increased in 
severity over the years.  In July 1994, it was indicated that 
the severity of his low back symptomatology deteriorated to 
the point that he was "almost totally in a wheelchair."  

VA outpatient treatment records from May 1987 to February 
1997 reveal intermittent treatment associated with various 
disabilities and symptomatology including intermittent 
treatment associated with the veteran's service-connected low 
back disability.  On numerous occasions during treatment, it 
was indicated that he was unable to walk and ambulated with 
the help of a wheelchair.  During this period of treatment, 
degenerative joint disease and chronic low back strain were 
diagnosed.  

On VA neurological examination in December 1997, including 
thorough review of the entire claims folder and pertinent 
medical history, the veteran indicated that his initial in-
service injury to the low back resulted in temporary 
paralysis and permanent neurological damage and 
symptomatology (the examiner pointed out, however, that the 
presence of any neurological deficit which would be expected 
to exist based on the history as reported by the veteran was 
not supported or confirmed by contemporaneous medical 
evidence of record).  Reportedly, the veteran experienced a 
gradual decline of strength in his lower extremities, 
particularly on the left, since his low back injury in 
service, until he became essentially wheelchair-bound during 
the past 10 years.  At the time of the examination, he was 
reportedly unable to stand up at all without assistance, 
noting that he ambulated outside of his wheelchair by 
crawling, but denied experiencing any sensory loss.  The 
examiner's clinical impression was service-related back 
injury with chronic low back pain and degenerative arthritis 
of the lumbosacral spine with subjective left lower extremity 
weakness.  It was indicated that there was a marked 
discrepancy between a finding of neurological deficit on 
neurological examination in January 1994 and post service 
medical treatment documented in the record; absence of 
voluntary activity in the veteran's left lower extremity, 
indicated by the examiner at the time of the January 1994 
neurological examination, was inconsistent with current 
examination showing preserved strength or inadequate effort 
in the left lower extremity, raising a suspicion that there 
was a major degree of functional overlay concerning the 
veteran's loss of use of the left leg.

On VA orthopedic examination in December 1997, including a 
review of the claims folder and the entire pertinent medical 
history, the veteran was in too much pain to get up from his 
wheelchair to have his back properly examined; he was able to 
crouch forward but expressed so much pain that he began 
crying and could not get out of his chair; deep tendon 
reflexes in the lower extremities were equal and symmetrical 
and sensation was normal; motor function in the right lower 
extremity was full but was decreased throughout the left 
lower extremity.  The examiner's clinical impression was 
moderately symptomatic degenerative joint disease of the 
lumbar spine, particularly at L4-L5, and moderately 
symptomatic chronic strain causing some muscular pain.  

In a January 1998 addendum to the December 1997 VA orthopedic 
examination report, the examiner indicated that the veteran 
was unable to walk because of pain and weakness in his lower 
extremities and, at the time of the examination in December 
1997, some diffuse weakness in the left lower extremity was 
noted.  It was indicated that the veteran experienced 
"significant" pain in his low back; there was also evidence 
of notable degenerative changes in the lumbar spine and 
weakness in the lower extremities.  The etiology of his pain 
and weakness were probably secondary to degenerative changes 
which, in turn, could be possibly related to some 
neurological damage.

In a January 1998 addendum to the December 1997 VA 
neurological examination report, the examiner indicated that 
examination findings were suggestive of at most mild proximal 
left lower extremity weakness, and the veteran's complaints 
of loss of use of the left leg were predominantly functional 
in nature; there was no adequate objective evidence of 
organic pathology to support this veteran's complaints of 
inability to walk or that would explain his need for a 
wheelchair.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, deformity or 
atrophy of disuse, or incoordination.  38 C.F.R. §§ 4.40, 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Cf. 
38 C.F.R. § 4.59 (1998).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Currently, the veteran's service-connected post traumatic 
arthritis of the lumbar spine is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292, and a 40 percent 
evaluation is assigned, consistent with evidence of severe 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, a maximum 40 percent evaluation is assignable for 
limited motion of the lumbar spine, if the limitation is 
"severe."  Therefore, in this case, the veteran is 
currently receiving the maximum schedular evaluation 
available for limitation of motion of the lumbar spine and 
application of 38 C.F.R. §§ 4.40 and 4.45, and 4.59, as 
mandated by DeLuca, 8 Vet. App. at 206, does not provide a 
basis upon which an evaluation greater than 40 percent may be 
assigned under Diagnostic Code 5292.

However, if the lumbar spine is ankylosed in an unfavorable 
position, a 50 percent rating may be assigned under 
Diagnostic Code 5289.  In addition, a 60 percent rating may 
be assigned for intervertebral disc syndrome under Diagnostic 
Code 5293 if there is evidence of pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief. 

The entire pertinent evidence of record, as discussed above, 
is consistent with the currently assigned 40 percent rating 
for the veteran's service-connected low back disability under 
Diagnostic Code 5292.  Although the evidence reveals that his 
in-service injury to the low back resulted in a chronic 
symptomatology involving pain, weakness, and impaired range 
of motion, increasing in severity over the years and 
resulting in significant degenerative joint disease, the 
overall severity of his service-connected disability was 
evaluated by the VA as recently as January 1998, and included 
the examiners' thorough review of the entire pertinent 
medical history.  Although the veteran has consistently 
suggested that his service-connected low back disability is 
associated with significant neurological impairment, 
rendering him unable to ambulate without the help of his 
wheelchair, such subjective complaints have not been 
confirmed by objective clinical findings so as to warrant 
evaluation of his disability under Diagnostic Code 5293 
discussed above.  

The Board notes that the presence of significant neurological 
impairment was suggested during the course of VA neurological 
examination in January 1994, as discussed more fully above.  
However, the examiner at that time did not have the benefit 
of reviewing the veteran's claims folder and his pertinent 
medical history.  In December 1997 and January 1998, the VA 
neurologist again examined the veteran and reviewed the 
medical record in his claims folder.  Based on such 
evaluation, the examiner opined that his low back disability 
was responsible, at most, for mild proximal left lower 
extremity weakness; the veteran's complaints of loss of use 
of the left leg were predominantly functional in nature and 
could not be supported by objective evidence of organic 
pathology to support his complaints of inability to walk or 
that would explain his need for a wheelchair.  Though the 
orthopedic examiner was more impressed with the degree of 
back symptomatology, noting "significant" pain and weakness 
in both legs, the neurological examination is more probative 
in determining the degree of sciatic neuropathy, decreased 
reflexes and other neurological findings appropriate to the 
site of the diseased disc.  Furthermore, pronounced 
intervertebral disc disease symptomatology was not indicated 
on any of the recent VA examinations, or indeed at any time 
in the past.  Thus, a 60 percent rating for the veteran's 
service-connected lumbar spine degenerative joint disease is 
not warranted under Diagnostic Code 5293.

Although the presence of degenerative joint disease in the 
lumbar spine is shown by the clinical evidence discussed 
above, this service-connected disability is currently rated 
based on limitation of motion under Diagnostic Code 5292, and 
a compensable (40 percent) rating is assigned.  Thus, 
additional disability rating under Diagnostic Code 5003 is 
not warranted based on objective evidence of arthritis.

In addition, as there is no evidence that any of the 
veteran's lumbosacral vertebrae have been fractured or that 
his lumbosacral spine is ankylosed, evaluation of his 
service-connected low back disability under Diagnostic Codes 
5285, 5286, or 5289, respectively, is not warranted.

The evidence of record does not reveal that the veteran's 
service-connected lumbar spine disability causes him unusual 
or exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  He has not, for example, required 
frequent periods of hospitalization and has not demonstrated 
a marked loss of employment on account of such disability.  
While he has shown that his ability to engage in physical 
activity is severely impaired due to his spine 
symptomatology, the clinical evidence discussed above 
suggests that such impairment is due to lumbar spine 
disability and symptoms associated with other, nonservice-
connected disabilities; lumbar spine symptoms alone appear to 
represent substantial work impairment.  The Board is mindful 
of the veteran's assertion that his low back disability is 
associated with constant and excruciating pain and is 
responsible for his complete inability to walk; however, such 
contentions and conclusions have been specifically rejected 
by the VA neurologist in January 1998.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation, 38 U.S.C.A. § 1155.  In cases 
such as this, where there is no evidence of an exceptional or 
unusual disability picture associated with lumbar spine 
arthritis, application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.

Service connection claim

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for leukemia, if the 
disability becomes manifest to a compensable degree within 1 
year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

Additionally, service connection may be established for 
specific diseases suffered by a "radiation-exposed veteran" 
as a result of participation in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(1) (1998).  The diseases include the 
following: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c)(2) (West 
1991); 38 C.F.R. § 3.309(d)(2) (1998).

If a claim is based on a disease other than one of radiogenic 
diseases listed 38 C.F.R. § 3.311(b)(2) (which includes all 
forms of leukemia except lymphocytic leukemia), VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) 
(1998).

When it is determined that (1) the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) he subsequently 
develops a radiogenic disease, and (3) such disease first 
became manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(5) (ry for Benefits for further 
consideration.  If any of the foregoing 3 requirements has 
not been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1).

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of the reserve component of the Armed Forces during 
a period of active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i) (1998).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device (including 
underwater nuclear detonation).  38 C.F.R. 
§ 3.309(d)(3)(ii)(A), (iii).  The term "onsite 
participation" means: (1) during the official operational 
period of an atmospheric nuclear test, presence at the test 
site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test; (2) during the 6-month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
test staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A), (B).  For 
tests conducted by the United States, the term "operational 
period" means, in pertinent part, for operation TRINITY, the 
period July 16, 1945 through August 6, 1945.  38 C.F.R. 
§ 3.309(d)(3)(v)(A).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also,  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records, as identified above, 
do not reveal any reports or clinical findings with regard to 
symptomatology or early manifestations associated with 
leukemia.  His service records reveal that he did not have 
any foreign service.  The place of his service separation was 
at Fort Sam Houston, Texas; his military grade at the time of 
separation was corporal.  

In June 1946, the veteran filed a claim for VA pension or 
compensation wherein he indicated, in pertinent part, that he 
was hospitalized in Chanute Field, Illinois from July to 
August 1945.

Medical records from the University General Hospital of 
Seminole in November 1978, reveal that the veteran was 
treated at the facility because of his symptoms of acute 
urinary retention, difficulty voiding, and pain and 
discomfort.  During his treatment at this facility, chronic 
lymphocytic leukemia was diagnosed.  

A November 1986 letter from H. Saber, D.O, reveals that he 
treated the veteran for lymphocytic leukemia in 1980.

On VA medical examinations in May and June 1987, it was 
indicated that lymphocytic leukemia was initially diagnosed 
in 1979.

VA outpatient treatment records from April 1991 to March 1992 
reveal a diagnosis of chronic lymphocytic leukemia, by 
history.  On examination in April 1991, the veteran stated 
that he was exposed to radiation during active service, when 
he was stationed in Nevada, believing that the onset of his 
leukemia was related to such radiation exposure.  In October 
1991, he indicated that he was exposed to radiation during 
atomic bomb testing in Nevada in 1945.  

In an August 1992 written statement, the veteran indicated 
that he was exposed to radiation during service and 
subsequently developed leukemia.  With regard to the details 
of his radiation exposure, all he was able to remember was 
that this was during a hot Summer, when he was briefly 
stationed "at a place west of Texas.  . . . it could have 
been New Mexico, Arizona, or Nevada."  

In September 1992, the veteran submitted a written response 
to RO questionnaire regarding the details of his alleged in-
service exposure to radiation.  He again indicated that this 
consisted of a brief period (lasting 3 or 4 days) during the 
Summer of 1945 when he was stationed at a place west of Texas 
(believing that this was in New Mexico).  His military rank 
at that time was reportedly that of a corporal.  He was 
unable to provide any details with regard to the code-names 
of the tests or operations in which he allegedly 
participated, the number of tests which he witnessed, the 
nature of his orders or activities at that time, how far away 
he was from "ground zero," the names of any other 
servicemen participating in the tests, or any other pertinent 
details.  

A December 1992 written statement from Dr. Smith, as 
identified above, reveals, in pertinent part, that he treated 
the veteran for various health problems in the middle part of 
the 1970s and, in 1979, diagnosed hematological leukemia, 
noting that the veteran had a history of radiation exposure 
while in service during World War II.  Dr. Smith stated that 
the veteran's leukemia was "extremely different" in that 
its hematological picture of lymphocytic leukemia was 
different from the "normal" clinical course of lymphocytic 
leukemia.  Based on history elicited from the veteran, Dr. 
Smith concluded that he always ate an unusually healthy diet, 
never smoked tobacco products or consumed alcohol, and the 
only inciting causes for the onset of leukemia consisted of 
his exposure to ionizing radiation in service.  Thus, Dr. 
Smith concluded that the veteran had ionizing radiation-
induced leukemia.

At his November 1993 RO hearing, the veteran testified that 
he was informed by the VA that his service records reflected 
exposure to radiation on August 15, 1945.  During that time, 
he was reportedly stationed "at some place" for a period of 
2 or 3 days; his orders were to "observe something" and, at 
some point, "some kind of accident" happened and he was 
evacuated from the area.  He believed that his health 
problems, including leukemia, developed as a result of 
exposure to radiation in service.

During VA outpatient treatment and compensation and pension 
examinations between January 1994 and January 1998, history 
of leukemia, attributed by the veteran to radiation exposure 
in service, was diagnosed.

A review of the record reveals that the RO repeatedly 
requested the veteran to identify and/or submit any evidence 
which may be pertinent to his claimed exposure to radiation 
during service but he has been unable to provide any details 
regarding such exposure.  In a January 1997 written statement 
to the RO, he indicated that he did not have any additional 
documents in support of his claim, and that "everything" 
was already in his file.

A May 1998 letter from the Defense Special Weapons Agency, 
submitted to the RO in response to its request for 
verification of the veteran's alleged exposure to ionizing 
radiation in service and reflecting consideration of the 
pertinent information regarding the alleged exposure, reveals 
that the available military records did not indicate that the 
veteran participated in the Project TRINITY in New Mexico 
(the only atmospheric nuclear test conducted in the 
continental United States during the period of the veteran's 
service) or was otherwise exposed to radiation at any time 
during service.  It was noted that, during the time of the 
Project TRINITY, the veteran was in a hospital in Illinois 
(as he himself indicated).

Based on the foregoing, the Board finds that the claim of 
service connection for lymphocytic leukemia is not well 
grounded.  In particular, although the veteran had active 
military service during the period of the atmospheric nuclear 
test TRINITY (July 16, 1945), his service records do not 
indicate that he participated in Project TRINITY, that he was 
stationed in the immediate area of the test site during or 
after the test, or that he was exposed to ionizing radiation 
at any time during service.  Thus, he is not entitled to the 
presumption of having been exposed to ionizing radiation as 
defined by VA regulation discussed above.  38 C.F.R. 
§ 3.309(d)(3).  Moreover, as discussed above, the veteran did 
not suggest, with any degree of specificity, that he was 
exposed to radiation at any specific site, only indicating, 
in general terms, that it was at a place west of Texas and it 
could have been in New Mexico, Arizona, or Nevada.  Thus, his 
presence at any specific radiation site may not be conceded 
pursuant to 38 C.F.R. § 3.311(a)(4)(i) (1998); as discussed 
above, the veteran indicated, in his June 1946 application 
for pension or compensation, that he was hospitalized in 
Illinois from July to August 1945 (during the period of the 
Project TRINITY).

Accordingly, although the veteran submitted satisfactory 
medical evidence showing that his lymphocytic leukemia is a 
radiogenic disease (Dr. Smith's December 1992 medical 
statement) pursuant to 38 C.F.R. § 3.311(b)(4), he was not 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons.  Thus, the 
criteria for submission of his claim to the Under Secretary 
for Benefits for further consideration have not been met, and 
it may not be determined that his leukemia resulted from 
exposure to ionizing radiation under such circumstances, 
notwithstanding Dr. Smith's conclusion to the contrary.  
38 C.F.R. § 3.311(b)(1)(iii).  The Board stresses that 
although Dr. Smith's December 1992 letter constitutes a 
medical conclusion which the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), it 
is based on the inaccurate premise that the veteran was in 
fact exposed to ionizing radiation in service.

The entire evidence of record, as discussed above, does not 
indicate that leukemia, or any pertinent symptomatology 
associated therewith, was evident in service or within 1 year 
thereafter.  While the precise date of the onset of leukemia 
is unclear, the record reveals that it was initially 
diagnosed more than 30 years after the veteran's separation 
from service.  Competent (medical) evidence does not 
demonstrate that it is etiologically related or linked to 
service or any injuries or diseases of service-origin.  In 
this case, the only evidence linking the veteran's current 
chronic lymphocytic leukemia to service consists of his own 
contentions (including those advanced at his RO hearing and 
history reported during post service VA and private medical 
treatment).  However, such evidence is insufficient to well 
ground his claim because he is not shown to be competent to 
offer evidence requiring medical experience and specialized 
medical knowledge and skill in the area of leukemia-related 
diseases.  Grottveit, 5 Vet. App. at 93.  Thus, he is not 
competent to relate his leukemia (initially diagnosed more 
than 30 years after service) to his period of active service, 
and his claim must be denied as not well grounded.

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that the veteran is 
not competent to establish the required nexus between service 
and the onset of leukemia many years thereafter.  The Board 
stresses that Dr. Smith's December 1992 medical statement 
attributes the veteran's leukemia to radiation exposure (as 
based on history elicited from the veteran himself) rather 
than to injuries, diseases, or symptomatology generally 
evident in service.  However, as the veteran is not shown to 
have been exposed to radiation in service, Dr. Smith's 
statement is insufficient to well-ground the veteran's claim.


Finally, the Board notes that the evidence of record does not 
show, nor is it contended by or on behalf of the veteran, 
that his leukemia is related to any combat experiences; thus, 
38 U.S.C.A. § 1154(b) (West 1991) is not applicable to his 
claim.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained that would well 
ground his claim.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, No. 97-7014 (Fed.Cir. 
Oct. 7, 1997).


ORDER

A rating in excess of 40 percent for degenerative joint 
disease of the lumbar spine is denied.

Service connection for lymphocytic leukemia is denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.



- 15 -


